12 N.J. 329 (1953)
96 A.2d 732
BENJAMIN MOORE, PLAINTIFF-APPELLANT,
v.
ERNEST SCHULTZ, ET ALS., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued April 27, 1953.
Decided May 11, 1953.
Mr. Michael A. Dwyer argued the cause for the appellant (Messrs. Doughty & Dwyer, attorneys).
Mr. Seymour A. Smith argued the cause for the respondent (Messrs. Hein & Smith, attorneys; Mr. Ira D. Dorian on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Jayne in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.